Examiners Comment
Claims 1-2, 9-10,14-26 have been amended.
Claims 1-26 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: for independent claims 1, 9, 14 and 22, the following underlined claim limitation is not taught by any prior art: “…  receiving on a first component carrier (CC) signaling indicating an aperiodic channel state information (CSI) report request for a plurality of CCs including the first CC and a second CC, wherein the first CC has a different subcarrier spacing (SCS) than the second CC...”

Closest prior art
Shimezawa (US20210143960A1) discloses dynamic data sharing between eMBB and URLLC in new radio. At paragraphs 200-201, NR supports multiplexing of signal waveforms of different subcarrier spacings within one component carrier… para 215 - predetermined subcarrier spacing may be a subcarrier spacing set cell-specifically or UE-specifically by RRC signaling. Then, even in a case where the subcarrier spacing used for the eMBB data and the subcarrier spacing used for the URLLC data are different, the above-described dynamic resource sharing may be supported… further at paras 217-222, The predetermined subcarrier spacing is a predefined subcarrier spacing, and may be, for example, 15 kHz… at para 227, The URLLC terminal performs CSI feedback in consideration of puncturing indicated by setting information associated with a puncturing pattern set for data reception. Specifically, the URLLC terminal generates CSI feedback information for REs other than the REs for which puncturing is assumed, indicated by the puncturing pattern for data reception, among the REs of the second resource, and gives feedback.
In Shimezawa, 1) different subcarrier spacing is used only for dynamic resource sharing using puncturing resource elements. 2) for CSI feedback, a predetermined subcarrier spacing of 15KHz is used. 
Hence Shimezawa does not disclose “…  receiving on a first component carrier (CC) signaling indicating an aperiodic channel state information (CSI) report request for a plurality of CCs including the first CC and a second CC, wherein the first CC has a different subcarrier spacing (SCS) than the second CC...”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472